DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 6-8 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 6, the recitation of “at different shear rate stations (stepwise)” is vague and indefinite.  It is not clear what it intended to be modified (if anything) by the parenthetical stepwise.  Clarification is required.  Claims 7 and 8 are also rejected as depending from an indefinite claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 12, 13, and 15-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abad, U.S. Patent Publication 2010/0224365, hereinafter referred to as Abad.
Regarding Claim 1, Abad discloses a method implemented with a fracturing system to hydraulically fracture a completion interval in a formation, the method comprising:
Obtaining completion parameters characterizing the completion interval (completion performance variables include fracture geometry, production enhancement, and other properties, Paragraph 0100);
Obtaining formation parameters characterizing the formation (which may include those such as the formation rock's Young's Modulus, fracturing gradient, Poisson's ratio, minimum in-situ stress, and many others, Paragraph 0100);
Obtaining fluid parameters characterizing an elastic fluid for the hydraulic fracturing by:
	i)  defining regions of behavior for the elastic fluid relating shear rate relative to viscosity of the elastic fluid, the regions of behavior including a viscous region defined by the power law and including an elastic region defined by storage modulus (G’) and loss modulus (G’’) (Paragraphs 0070, 0091, 0108);
	ii)  defining, according to the regions of behavior, friction performance of the elastic fluid relating friction gradient relative to flow rate of the elastic fluid (as part of the control of selected parameters of interest, Ydes(t) which can include friction as it relates to flow rate, Paragraphs 0098, 0114);

Performing an operation of the hydraulic fracturing with the elastic fluid in the completion interval using the determined fracturing parameters (as part of the process of determining a pumping/fracturing schedule, Paragraphs 0120, 0129).
Regarding Claim 2, Abad further discloses that defining the regions of behavior comprises performing an oscillation test on the elastic fluid to define elastic modulus (Paragraph 0108).
Regarding Claim 4, Abad further discloses that the friction performance relating the friction gradient to the flow rate comprises determining the friction performance for the region defined by the power law as well as the region defined by the storage and loss moduli (as part of the analysis involves determining the proper model for analyzing fluid operations under the power law or other models, Paragraphs 0070-0074, 0091).  In the absence of a more explicit recitation of the manner in which such an operation is carried out, the determination of a proper model as it relates to friction analysis is seen as generically disclosing each region.
Regarding Claim 12, Abad further discloses that the modeling of the fracturing with the elastic fluid comprises optimizing the fracturing parameters based on a selection of the elastic fluid (as part of the mixing operation) and a pumping rate (based on a number of stream selection, Paragraphs 0053, 0137).
Regarding Claim 13, Abad further discloses that the modeling the hydraulic fracturing comprises modelling based on at least reservoir depth (Paragraphs 0014, 0100).
Regarding Claim 15, Abad further discloses that determining a fracturing parameter may comprise determining a modified pumping schedule (Paragraph 0120).
Claim 16, Abad further discloses that the modified pumping schedule comprises changing an injection rate (as part of the slurry rate, Paragraph 0120, Table 1).
Regarding Claim 17, Abad further discloses that the performing the operating of the hydraulic fracturing with the elastic fluid comprises pumping the elastic fluid according to a given pressure, and fluid property (as seen in Table 1, Paragraph 120).
Regarding Claim 18, Abad further discloses the method comprising obtaining field data of the elastic fluid by assessing the performance of the hydraulic fracturing and u[dating the fluid parameters of the elastic fluid based on the obtained field data (Paragraphs 0098, 0107, 0112).
Regarding Claim 19, Abad further discloses the method comprises obtaining the field data comprising collecting friction data at different rates and flow path restrictions and wherein updating parameters comprises improving the determination of the friction performance of the elastic fluid with the collected friction data at different flow rates and flow path restriction (as part of the optimization which may occur based on multiple factors including flow rate and flow path restriction based on fracture size, Paragraphs 0013, 0098, 0107, 0112).
Regarding Claim 20, Abad discloses a programmable storage device having program instructions stored thereon for causing a programmable control device to perform a method to fracture a completion interval according to claim 1 (as detailed above, additionally Abad discloses the use of electronic signal controllers for carrying out the operation, Paragraph 0104).
Regarding Claim 21, Abad discloses a system for performing hydraulic fracturing with an elastic fluid in at least a portion of a completion interval in a formation, the system comprising:
Storage storing completion parameters characterizing the completion interval (completion performance variables include fracture geometry, production enhancement, and other properties, Paragraph 0100), formation parameters characterizing the formation (which may include those such as the formation rock's Young's Modulus, fracturing gradient, Poisson's ratio, minimum in-situ stress, and 
A programmable control device communicably coupled to the storage, the device configured to:
	Model the hydraulic fracturing with the elastic fluid in the completion interval in the formation based on the formation parameters, the completion parameters, and the fluid parameters (Paragraphs 0101, 0106, 0114) and perform an operation of the hydraulic fracturing with the elastic fluid in the completion interval using the determined fracturing parameters (as part of the process of determining a pumping/fracturing schedule, Paragraphs 0120, 0129).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Abad (2010/0224365) in view of Gomaa et al., U.S. Patent Publication 2013/0041587, hereinafter referred to as Gomaa.
Regarding Claim 5, Abad discloses the limitations presented in Claim 1 as previously presented, however, it fails to expressly disclose performing friction loop testing in a plurality of pipe sizes at different flow rates for estimating the friction gradient.  
Additionally, Gomaa teaches the use of a polymer elastic fluid for fracturing operations, wherein the fluid may be tested using conducting diameter flow loop tests for determining elastic modulus and viscous modulus for a number of different diameters and flow rates for determining a friction gradient (Paragraphs 0028-0036, 0083, and as seen in at least Table 1).
Therefore, it would have been obvious to modify the method of Abad to include friction loop testing as part of the analysis for the friction gradient.  Doing so merely constitutes an additional known testing procedure for analyzing the friction properties of an elastic fracturing fluid (Paragraphs 0036-0039). 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Abad (2010/0224365) in view of Han et al., U.S. Patent Publication 2017/0370197, hereinafter referred to as Han.
Regarding Claim 14, Abad discloses the limitations presented in Claim 1 as previously discussed.  Abad further discloses that the modeling of the fracturing comprises performing a simulation to predict fracture propagation, height and growth (Paragraph 0100), however, it fails to expressly include natural fracture reactivation.
Additionally, Han teaches the modeling of a fracture operation which can include fracture height, propagation, growth, and reactivation (Paragraphs 0007, 0033, 0054).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the modeling operation of Abad to include fracture reactivation as taught .
Allowable Subject Matter
Claims 3 and 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 6-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Leem et al., U.S. Patent Publicaiton 2018/0094514, teaches the use of a geomechanics model for fracture geometry which includes modeling for fracture physical properties and growth.
Noles et al., U.S. Patent Publication 2018/0346802, teaches the use of an elastic fluid for fracturing including elastic modulus calculations for the fluid.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J SEBESTA whose telephone number is (571)272-0547. The examiner can normally be reached Mon-Fri 7am-3pm (Central).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J SEBESTA/Primary Examiner, Art Unit 3676